ORIGINAL
                  UNITED STATES COURT OF APPEALS
                FOR THE DISTRICT OF COLUMBIA CIRCUIT

CADILLAC OF NAPERVILLE, INC.,

                        Petitioner/Cross-Respondent
                   v.                                 : Nos. 19-1150
                                                             19-1167
NATIONAL LABOR RELATIONS BOARD

                        Respondent/Cross-Petitioner

                                  JUDGMENT
   Before: MILLETT, PILLARD, and KATSAS, Circuit Judges.
        THIS CAUSE came to be heard upon a petition filed by Cadillac of
Naperville, Inc. to review an Order of the National Labor Relations Board dated
June 12, 2019, in Case No. 13-CA- 207245, reported at 368 NLRB No. 3, and
upon a cross-application for enforcement filed by the National Labor Relations
Board to enforce said Order. The Court heard argument of the parties and has
considered the briefs and agency record filed in this cause. On September 17,
2021, the Court, being fully advised in the premises, handed down its opinion
remanding to the Board for further consideration the unlawful discharge claim but
in all other respects granting the Board’s cross-application for enforcement. In
conformity therewith, it is hereby
        ORDERED AND ADJUDGED by the Court that Cadillac of Naperville,
Inc., its officers, agents, successors, and assigns)    e said order as
modified by the Court. (See Attached Order and A




                                      Judg                  Court of Apea1s
                                      for the District of Columbia Circuit


                                      Judge, & ed States Court of Appeals
                                      for the District of Columbia Circuit
ENTERED:
                       CADILLAC OF NAPERVILLE, INC.
                                           V.

                   NATIONAL LABOR RELATIONS BOARD

                                       ORDER
   Cadillac of Naperville, Inc., Naperville, Illinois, its officers, agents, successors,
and assigns, shall
   1. Cease and desist from
      (a) Threatening employees that their terms and conditions of employment
          would not be the same if they went on strike.
      (b) Telling permanently replaced employees that Cadillac of Naperville, Inc.
          does not want them to return to work and that if they return to work it
          would not be long before they were gone.
      (c) Telling recalled striking employees that they would not be employed by
          Cadillac of Naperville, Inc. very long and should find another job because
          they engaged in strike or other union activities.
      (d) Telling recalled striking employees that, if Cadillac ofNaperville, Inc. ran
          out of work, it would lay them off first because they engaged in strike or
          other union activities.
      (e) Telling employees that it would more strictly enforce company rules
          because of employees’ union activities or support.
      (f) Telling employees that it would be futile to file grievances.
      (g) Telling employees that it would eat the kidneys of employees because of
          their union activities or support.
      (h) Enacting attendance policies and removing free work gloves and drinking
          water because employees engage in strike or other union activity, without
          first notifying the Union and giving it an opportunity to bargain over such
          changes.
      (1) Prohibiting union representatives’ access to unit employees without first
          notifying the Union and giving it an opportunity to bargain over such
          changes.
      a)   Unilaterally changing the terms and conditions of employment of unit
           employees by implementing an attendance policy and charging
           employees for the cost of work gloves and drinking water.
   (k) Failing or refusing to immediately reinstate economic strikers upon their
       unconditional offer to return to work without a legitimate and substantial
       business justification.
   (1) In any like or related manner interfering with, restraining, or coercing
       employees in the exercise of the rights guaranteed them by Section 7 of
       the Act.
2. Take the following affirmative action necessary to effectuate the policies of
   the Act.
   (a) Notify all employees that written attendance policies issued on and after
       September 18, 2017, and policies issued on or after September 25, 2017,
       charging employees for the cost of work gloves and drinking water have
       been rescinded.
   (b) Before implementing any changes to policies regarding attendance, work
       gloves, drinking water or other terms and conditions of employment,
       notify and, on request, bargain with the Union as the exclusive collective-
       bargaining representative of employees in the following bargaining unit:
         All of Journeyman Technicians, Body Shop Technicians, apprentices,
         lube rack technicians, part time express technicians and semi-skilled
         technicians.
   (c) Make each striker whole for any loss of earnings and other benefits
       suffered as a result of Cadillac of Naperville, Inc.’s unlawful failure to
       reinstate them upon their unconditional offer to return to work, in the
       manner set forth in the amended remedy section of the Board’s June 12,
       2019 Decision and Order.
   (d) Preserve and, within 14 days of a request, or such additional time as the
       Regional Director may allow for good cause shown, provide at a
       reasonable place designated by the Board or its agents, all payroll records,
       social security payment records, timecards, personnel records and reports,
       and all other records, including an electronic copy of such records if stored
       in electronic form, necessary to analyze the amount of backpay due under
       the terms of this Order.
   (e) Within 14 days after service by the Region, post at its facility in
       Naperville, Illinois, copies of the attached notice marked “Appendix.”
       Copies of the notice, on forms provided by the Regional Director for
       Region 13, after being signed by Cadillac of Naperville, Inc.’s authorized
       representative, shall be posted by Cadillac of Naperville, Inc. and
       maintained for 60 consecutive days in conspicuous places including all

                                       2
   places where notices to employees are customarily posted. In addition to
   physical posting of paper notices, the notices shall be distributed
   electronically, such as by email, posting on an intranet or an internet site,
   and/or other electronic means, if Cadillac of Naperville, Inc. customarily
   communicates with its employees by such means. Reasonable steps shall
   be taken by Cadillac of Naperville, Inc. to ensure that the notices are not
   altered, defaced, or covered by any other material. If Cadillac of
   Naperville, Inc. has gone out of business or closed the facility involved in
   these proceedings, Cadillac of Naperville, Inc. shall duplicate and mail, at
   its own expense, a copy of the notice to all current employees and former
   employees employed by Cadillac of Naperville, Inc. at any time since
   June 29, 2017.
(f) Within 21 days after service by the Region, file with the Regional
    Director for Region 13 a sworn certification of a responsible official on
    a form provided by the Region attesting to the steps that Cadillac of
    Naperville, Inc. has taken to comply.




                                   3
                                    APPENDIX

                           NOTICE To EMPLOYEES
   POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF APPEALS
       ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
                 An Agency of the United States Government

The National Labor Relations Board has found that we violated Federal labor law and
has ordered us to post and obey this notice.
            FEDERAL LAW GIVES YOU THE RIGHT TO
            Form, join, or assist a union
            Choose representatives to bargain with us on your behalf
            Act together with other employees for your benefit and protection
            Choose not to engage in any of these protected activities.
 WE WILL NOT threaten you that your terms and conditions of employment will
change if you go on strike.
  WE WILL NOT tell you, if you go on strike and subsequently return to work, that we
do not want you to return to work and that, if you do return to work, it would not be
long before you were gone.
  WE WILL NOT tell you that you will not be employed by us very long and should
find another job if you engage in strike or other union activities.
 WE WILL NOT tell you that, if we run out of work, we will lay you off first because
you engage in strike or other union activities.
 WE WILL NOT tell you that we will more strictly enforce company rules because of
your union activities or support.
 WE WILL NOT tell you that it would be futile for you to file grievances.
  WE WILL NOT tell you that we will eat your kidneys because of your union activities
or support.
  WE WILL NOT prohibit union representatives’ access to you without first notifying
the Union and giving it an opportunity to bargain over such a change.
 WE WILL NOT enact attendance policies and charge you for work gloves and
drinking water because you engage in strike or other union activity without first
notifying the Union and giving it an opportunity to bargain over such changes.
 WE WILL NOT   fail and refuse to immediately reinstate economic strikers upon their
unconditional offer to return to work without a legitimate and substantial business
justification.
 WE WILL NOT     in any like or related manner interfere with, restrain, or coerce you
in the exercise of the rights listed above.
  WE WILL rescind written attendance policies issued on and after September 18,
2017, and policies issued on or after September 25, 2017, charging employees for
the cost of work gloves and drinking water.
  WE WILL, before implementing any changes to policies regarding attendance, work
gloves, drinking water or other terms and conditions of employment, notify and, on
request, bargain with the Union as the exclusive collective-bargaining representative
of employees in the following bargaining unit:
   All of Journeyman Technicians, Body Shop Technicians, apprentices, lube rack
   technicians, part time express technicians and semi-skilled technicians.
  WE WILL make whole with interest such employees as would have been reinstated
sooner but for our unlawful refusal to reinstate them as soon as possible after
September 18, 2017, for wages and benefits lost on account of our failure to reinstate
them to their positions as soon as possible after September 18, 2017.

                        CADILLAC OF NAPERVILLE, INC.




                                          2
                   UNITED STATES COURT OF APPEALS
                 FOR THE DISTRICT OF COLUMBIA CIRCUIT


CADILLAC OF NAPERVILLE, INC.,

                        Petitioner/Cross-Respondent

                   v.                                   : Nos. 19-1150
                                                               19-1167
NATIONAL LABOR RELATIONS BOARD

                        Respondent/Cross-Petitioner


                           CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2021, I electronically filed the

foregoing document with the Clerk of the Court for the United States Court of

Appeals for the District of Columbia Circuit using the appellate CM/ECF system.

I further certify that the foregoing document was served on all parties or their

counsel of record through the appellate CM/ECF system.


                                       /s/Ruth E. Burdick
                                       Ruth E. Burdick
                                       Deputy Associate General Counsel
                                       National Labor Relations Board
                                       1015 Half St., S.E.
                                       Washington, D.C. 20570
Dated at Washington, D.C.
this 23rd day of September 2021